Per curiam.
The State Bar of Georgia filed three formal complaints against William A. Edwards, alleging that he violated numerous standards, including Standards 22 (withdrawing from representation without complying with applicable rules), 44 (abandoning a legal matter), 63 (failing to maintain complete records and promptly account for client funds), and 65 (commingling client and personal funds) of Bar Rule 4-102 (d). The complaints were based on three grievances alleging that Edwards failed to file a complaint, communicate with his clients, and provide an accounting of funds in a Chapter 11 bankruptcy case.
*472Decided September 21, 1994.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.
Prior to an evidentiary hearing before the special master, Edwards filed a petition for voluntary discipline admitting his conduct and his violation of Standards 22, 44, 63, and 65. Citing mitigating factors of depression and his good faith effort to make restitution, Edwards requested that he be suspended from the practice of law for six months. The State Bar responded that it did not object to Edwards’ petition. The special master recommended that this Court accept Edwards’ petition. The review panel agrees.
Based on the record, this Court adopts the review panel’s recommendation, accepts William A. Edwards’ petition for voluntary discipline, and orders that he be suspended from the practice of law in Georgia for six months. Edwards is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interests of his clients, and certify to this Court that he has satisfied the requirements of the rule.

All the Justices concur.